United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 15, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 03-50332
                         Summary Calendar



KENNETH L. SWAIN, A minor child
by Kathy J. Lewis, next friend,

                                     Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-01-CV-788-AA
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Kenneth Swain, a minor child appearing through his next

friend and guardian Kathy Lewis, appeals the affirmance of the

Commissioner’s denial of reconsideration of the cessation of his

disability insurance benefits.    He argues that he did not

knowingly and intelligently waive his right to be represented by

counsel before the administrative law judge (ALJ).     As Swain

received three written notices advising him of his right to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50332
                                 -2-

representation and was advised by the ALJ at the hearing of that

right as well, he was sufficiently informed of his right to an

attorney, and he validly consented to proceed without

representation.   See Castillo v. Barnhart, 325 F.3d 550, 552 (5th

Cir. 2003).

     Swain also asserts that the ALJ’s denial of benefits was not

supported by substantial evidence and was contrary to law.    There

was substantial evidence in the record supporting the conclusion

that Kenneth’s condition had improved from the time that he was

found to be disabled and was no longer a disabling condition.

See Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995); 20 C.F.R.

§ 416.994a(b).

     Swain has failed to show that the decision of the ALJ was

not supported by substantial evidence or that the ALJ failed to

use proper legal standards to evaluate the evidence.    The

decision of the district court affirming the findings of the

Commissioner is AFFIRMED.